  Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 1 of 66 PageID #:11600




                            Case No. 1:20-cv-06105



                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS


         FIDELITY AND DEPOSIT COMPANY OF MARYLAND,

                                   Appellant,

                                        v.

                         TRG VENTURE TWO LLC,

                                    Appellee.


    ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS


                    BRIEF FOR APPELLANT
         FIDELITY AND DEPOSIT COMPANY OF MARYLAND



Margaret Anderson (ARDC# 3127738)
panderson@foxswibel.com
David Koropp (ARDC# 6201442)
dkoropp@foxswibel.com
Kenneth M. Thomas (ARDC# 6324750)
kthomas@foxswibel.com
FOX SWIBEL LEVIN & CARROLL LLP
200 West Madison Street, Suite 3000
Chicago, Illinois 60606
Phone: (312) 224-1234
Fax: (312) 224-1201
      Counsel for the Appellant, Fidelity and Deposit Company of Maryland
  Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 2 of 66 PageID #:11601




                   CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Bankruptcy Procedure 8012, Appellant Fidelity

and Deposit Company of Maryland (“F&D” or “Appellant”) through undersigned

counsel hereby submits this Corporate Disclosure Statement. F&D declares it is a

wholly owned subsidiary of Zurich American Insurance Company, a New York

corporation. Zurich American Insurance Company is a wholly owned subsidiary of

Zurich Holding Company of America, Inc., a Delaware corporation. Zurich Holding

Company of America, Inc. is wholly owned by Zurich Insurance Company Ltd, a

Swiss corporation. Zurich Insurance Company Ltd is directly owned by Zurich

Insurance Group Ltd, a Swiss corporation. Zurich Insurance Group Ltd is the only

publicly traded parent company, with a listing on the Swiss stock exchange, and a

further trading of American Depositary Receipts. The information contained herein

shall be supplemented as may be necessary under Rule 8012 or as required by this

Court.




                                                                                   ii
   Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 3 of 66 PageID #:11602




                                         TABLE OF CONTENTS

CORPORATE DISCLOSURE STATEMENT ........................................................ ii

TABLE OF CONTENTS ......................................................................................... iii

TABLE OF AUTHORITIES ..................................................................................... v

JURISDICTIONAL STATEMENT .......................................................................... 1

ISSUES PRESENTED AND APPLICABLE STANDARD OF REVIEW .............. 2

STATEMENT OF THE CASE .................................................................................. 4

FACTUAL BACKGROUND .................................................................................... 5

         1. The Parties And The Annexation Agreements ........................................... 5

         2. KHI Files For Reorganization And Is Released From Its Annexation
            Agreement Obligations ............................................................................... 6

         3. Non-Debtor TRG Acquires The Properties From Non-Debtor JN1 .......... 9

         4. TRG Does Not Claim To Be One Of The “Released Parties” For Over
            Six Years Defending Against F&D’s Indemnity Claims ......................... 10

         5. For the First Time TRG Asserts It Was Released By The Confirmation
            Order ........................................................................................................ 12

         6. The Bankruptcy Court Finds F&D’s Claims In The State Court Lawsuits
            Were The Sole Cause Of TRG’s Damages .............................................. 13

         7. The Bankruptcy Court’s Contempt Rulings Are Vacated........................ 14

         8. The Bankruptcy Court Reinstates Its Prior Contempt Rulings ................ 15

SUMMARY OF THE ARGUMENT ...................................................................... 16

ARGUMENT ........................................................................................................... 22


                                                                                                                          iii
   Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 4 of 66 PageID #:11603




         I. The Taggart Standard Generally .............................................................. 22

         II. The “Objective Reasonableness” Standard .............................................. 24

         III. The Bankruptcy Court Committed Reversible Error in Holding F&D in
              Contempt .................................................................................................. 26

                       A. There Was At Least One Objectively Reasonable Basis
                          To Conclude The Term “Released Parties” Might Not
                          Include TRG .............................................................................. 28

                       B. The Bankruptcy Court Erred In Applying A
                          Subjective Standard To Determine Whether Taggart
                          Was Satisfied............................................................................. 42

                       C. The Bankruptcy Court Erred In Shifting The Burden
                          Of Proof To F&D To Prove The Taggart Standard
                          Had Not Been Satisfied ............................................................. 44

                       D. The Bankruptcy Court Abused its Discretion In Holding
                          That TRG’s Property Damages Were Proximately Caused
                          By F&D’s State Court Lawsuits .............................................. 50

CONCLUSION ........................................................................................................ 54

CERTIFICATE OF SERVICE ................................................................................ 56

CERTIFICATE OF COMPLIANCE ....................................................................... 57




                                                                                                                         iv
  Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 5 of 66 PageID #:11604




                                   TABLE OF AUTHORITIES
CASES

AGT Crunch Chicago, LLC v. 939 N. Ave. Collection, LLC,
    2008 WL 753951 (N.D. Ill. Mar. 18, 2008) .................................................. 31

Autotech Corp. v. NSD Corp.,
      1992 WL 82351 (N.D. Ill. Apr. 20, 1992) ..................................................... 52

Bank of Commerce v. Hoffman,
     829 F.3d 542 (7th Cir. 2016) ......................................................................... 33

Capocy v. Kirtadze,
     183 F.3d 629 (7th Cir. 1999) ......................................................................... 29

Carona v. Illinois Central Gulf R.R. Co.,
     203 Ill.App.3d 947 (5th Dist. 1990) .............................................................. 34

City of Elgin v. Arch Ins. Co,
      2016 IL App (2d) 150013 ........................................................................11, 53

C.O.A.L., Inc. v. Dana Hotel, LLC,
     2007 IL App (1st) 161048 ............................................................................. 31

Countryman v. Industrial Com’n,
     292 Ill. App.3d 738 (2nd Dist. 1997) ............................................................ 33

Dannhausen v. Business Publications Audit of Circulation, Inc.,
     797 F.2d 548 (7th Cir. 1986) ......................................................................... 51

D. Patrick, Inc. v. Ford Motor Co.,
      8 F.3d 455 (7th Cir. 1993) .......................................................................29, 47

English v. Cowell,
      969 F.2d 465 (7th Cir. 1992) ........................................................................... 3

Farm Credit Bank of St. Louis v. Whitlock,
     144 Ill. 2d 440 (1991) ..............................................................................34, 35

Fid. & Deposit Co. of Maryland v. TRG Venture Two, LLC,
      2019 WL 5208853 (N.D. Ill. Oct. 16, 2019) .........................................passim



                                                                                                              v
  Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 6 of 66 PageID #:11605




First Fid. Bank v. McAteer,
       985 F.2d 114 (3d Cir. 1993) ....................................................................30, 39

GNB Battery Tech., Inc. v. Gould, Inc.,
    65 F.3d 615 (7th Cir. 1995) ........................................................................... 37

Harley-Davidson, Inc. v. Morris,
      19 F.3d 142 (3d Cir. 1994) ............................................................................ 24

Heard v. Tilden,
      809 F.3d 974 (7th Cir. 2016) ......................................................................... 29

Heath v. A.B. Dick Co.,
      253 F.2d 30 (7th Cir. 1958) ........................................................................... 31

Hernandez v. Larry Miller Roofing, Inc.,
     628 Fed.Appx. 281 (5th Cir. 2016) ............................................................... 34

Iberiabank v. Geisen (In re FFS Data),
      776 F.3d 1299 (11th Cir. 2015) ..................................................................... 35

In re Airadigm Commc’ns, Inc.,
       616 F.3d 642 (7th Cir. 2010) ................................................................... 28, 46

In re American Media, Inc.,
       2010 WL 5483463 (Bankr. S.D.N.Y. Dec. 20, 2010) ................................... 40

In re Ann Terrell,
       614 B.R. 300 (Bankr. N.D. Ill. 2020) ............................................................ 26

In re Arrowmill Dev. Corp.,
       211 B.R. 497 (Bankr. D.N.J. 1997) .........................................................30, 39

In re Bateman,
       2019 WL 3731532 (B.A.P. 9th Cir. Aug. 7, 2019) ...........................23, 42, 45

In re Batista-Sanchez,
       604 B.R. 734, (Bankr. N.D. Ill. 2019) .....................................................24, 28

In re Bentley,
       607 B.R. 889 (Bankr. E.D. Ky. 2019) .....................................................23, 42



                                                                                                              vi
  Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 7 of 66 PageID #:11606




In re Brown,
       2019 WL 3934384 (Bankr. N.D. Miss, July 24, 2019) ................................. 43

In re Chicago, Milwaukee, St. Paul & Pacific R.R.,
       3 F.3d 200 (7th Cir. 1993) .....................................................................2, 3, 28

In re Digital Impact, Inc.,
       223 B.R. 1 (Bankr. N.D. Okla. 1998) ......................................................30, 39

In re Estate of Gallagher,
       383 Ill.App.3d 901 (1st Dist. 2008) ............................................................... 36

In re Gravel,
       601 B.R. 873 (Bankr. D. Vt. 2019) .........................................................43, 44

In re Hazelton,
       622 B.R. 354 (W.D. Wis. 2020) ........................................................25, 22, 47

In re Ingersoll Inc.,
       562 F.3d 856 (7th Cir. 2009) .............................................................29, 30, 39

In re Jackson,
       2020 WL 718609 (Bankr. D. Conn. Feb. 12, 2020) ...................................... 43

In re Kimball Hill Ill.,
       591 B.R. 313 (Bankr. N.D. Ill. 2018) ......................................................29, 38

In re Lower Bucks Hosp.,
       471 B.R. 419 (Bankr. E.D. Pa. 2012) ............................................................ 40

In re McTyeire,
       357 B.R. 898 (Bankr. M.D. Ga. 2006) .......................................................... 25

In re Norton,
       622 B.R. 538 (Bankr. D. Conn. 2020) ........................................................... 27

In re Roth,
       935 F.3d 1270 (11th Cir. 2019) ..................................................................... 16

In re Shuey,
       606 B.R. 760 (Bankr. N.D. Ill. 2019) ......................................................24, 28



                                                                                                            vii
   Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 8 of 66 PageID #:11607




In re Turner,
       101 B.R. 751 (Bankr. D. Utah 1989) ............................................................. 24

In re UNR Industries, Inc.,
       986 F.2d 207 (7th Cir. 1993) ........................................................................... 3

In re UNR Indusries, Inc.,
       173 B.R. 149 (N.D. Ill. 1994) ........................................................................ 28

In re Weber,
      25 F.3d 413 (7th Cir. 1994) ............................................................................. 2

Johnson v. RJM Acquisitions, LLC,
      2012 WL 930386 (S.D. Ill. Mar. 19, 2012) ................................................... 51

Kirtsaeng v. John Wiley & Sons, Inc.,
      ___ U.S. ___, 136 S. Ct. 1979 (2016) ........................................................... 26

Longshoremen v. Philadelphia Marine Trade Assn.,
     389 U.S. 64 (1967)......................................................................................... 28

Maxit, Inc. v. Van Cleve,
      231 Ill. 2d 229 (2008) .................................................................................... 33

Maxwood Music Ltd. v. Malakian,
    722 F. Supp. 2d 437 (S.D.N.Y. 2010) .....................................................25, 32

Merit Ins. Co. v. Calao,
      1998 WL 74676 (N.D. Ill. July 7, 1988) ....................................................... 51

Patton v. Shade,
      263 B.R. 861 (C.D. Ill. 2001) .......................................................................... 3

Taggart v. Lorenzen,
     ____ U.S. ___, 139 S. Ct. 1975 (2019) ..................................................passim

Travelers Indem. Co. v. Bailey,
      557 U.S. 137 (2009)....................................................................................... 35

Trade Well Int’l v. United Central Bank,
      778 F.3d 620 (7th Cir. 2015) ......................................................................... 28



                                                                                                                viii
   Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 9 of 66 PageID #:11608




United City of Yorkville v. Fid. & Deposit Co. of Maryland,
      2049 IL App (2d) 180230 ....................................................................6, 12, 52

United States v. City of Northlake,
      Ill. 942 F.2d 1164 (7th Cir. 1991).................................................................. 29

U.S. SEC v. Hyatt,
      621 F.3d 687 (7th Cir. 2010) ...................................................................44, 46

U.S. v. United Mine Workers of Am.,
      330 U.S. 258 (1947)....................................................................................... 51

Village of Montgomery v. Fid. & Deposit Co. of Maryland,
      2016 IL App (2d) 15057 1-U ...............................................................6, 11, 52

Vitalis v. Sun Construction, Inc. v. CV 2005-0101,
       2020 WL 4912298 (D.V.I. Aug. 20, 2020) ................................................... 23

RULES

Fed. R. Bank. P. 8013 ................................................................................................ 3

Fed. R. Bank. P. 3016(c) ....................................................................................19, 40

OTHER AUTHORITIES

Black’s Law Dictionary (11th ed. 2019) ................................................................. 37




                                                                                                                     ix
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 10 of 66 PageID #:11609




                      JURISDICTIONAL STATEMENT

      Appellant Fidelity and Deposit Company of Maryland (“F&D” or

“Appellant”) appeals from (i and ii) the Memorandum Decision and Order entered

on March 20, 2017 (FD0395, FD0023); (iii) the Order entered on July 21, 2017

denying, in part, and granting, in part, the Motion of F&D to Alter and/or Amend

the Enforcement Order (FD0433); (iv and v) the Memorandum Decision and Order

entered on January 3, 2019 awarding damages to TRG Venture Two, LLC (“TRG”

or “Appellee”) in the amount of $9,539,768.54 and other relief (FD0509, FD0536);

and (vi and vii) the Memorandum Decision and Order entered on September 30,

2020 (FD0543, FD0557).

      This Court has jurisdiction to hear this appeal pursuant to 28 U.S.C. §158(a)

as an appeal from the Bankruptcy Court’s final order finding F&D in contempt and

imposing sanctions.

      The appeal was timely perfected by the filing of F&D’s Notice of Appeal on

October 14, 2020.




                                                                                   1
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 11 of 66 PageID #:11610




                     ISSUES PRESENTED AND
           APPLICABLE STANDARD OF APPELLATE REVIEW

The issues in the case are:

   1) Did the Bankruptcy Court err in holding F&D in contempt under the standard

      set forth in Taggart v. Lorenzen, ____ U.S. ____, 139 S. Ct. 1795, 1804

      (2019), given that there were objectively reasonable bases in the record to

      conclude F&D’s conduct might not have violated the Plan Injunction and

      Confirmation Order?

             This issue generally is subject to de novo review as it involves review
             of the Bankruptcy Court’s legal conclusions. See In re: Chicago,
             Milwaukee, St Paul & Pacific R.R., 3 F.3d 200, 206 (7th Cir. 1993). To
             the extent this issue requires review of the Bankruptcy Court’s
             interpretation of the Confirmation Order, it is subject to review for
             abuse of discretion. See In re: Weber, 25 F.3d 413, 416 (7th Cir. 1994).
             To the extent this issue requires review of any factual findings made by
             the Bankruptcy Court, it is subject to review for clear error. See In re:
             Chicago, 3 F.3d at 206.

   2) In deciding whether F&D should be held in contempt did the Bankruptcy

      Court err in basing its contempt holding on its finding that F&D subjectively

      acted in “bad faith” and supposedly was aware it was violating the Plan

      Injunction and Confirmation Order?

             This issue is subject to de novo review. See In re: Chicago, 3 F.3d at
             206.

   3) Even if the Bankruptcy Court was permitted to consider whether F&D

      subjectively acted in “bad faith” or knew its conduct violated the Plan


                                                                                    2
Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 12 of 66 PageID #:11611




    Injunction and Confirmation Order in deciding whether to hold F&D in

    contempt, did the Bankruptcy Court nonetheless err because there was not

    sufficient evidence in the record to support these factual findings?

           This issue is subject to review for clear error. See In re: UNR Industries,
           Inc., 986 F.2d 207, 208 (7th Cir.1993); Bankruptcy Rule 8013.

 4) In applying the Taggart standard, did the Bankruptcy Court err in placing the

    burden of proof on F&D to establish there was an objectively reasonable basis

    to conclude F&D’s conduct might not have violated the Plan Injunction and

    Confirmation Order?

           This issue is subject to de novo review. See In re: Chicago, 3 F.3d at
           206.

 5) Did the Bankruptcy Court err in denying F&D’s request to introduce evidence

    and testimony regarding whether there was an objectively reasonable basis to

    conclude F&D’s conduct might not have violated the Plan Injunction and

    Confirmation Order?

           This issue is subject to de novo review. See Chicago, 3 F.3d at 206.

 6) Did the Bankruptcy Court err in failing to properly assess issues of causation

    in its award of damages in the amount of $9,539,768.54 for the alleged

    contempt violation?

           This issue is reviewed for abuse of discretion. Patton v. Shade, 263
           B.R. 861, 864 (C.D. Ill. 2001) (citing English v. Cowell, 969 F.2d 465,
           472 (7th Cir. 1992)).


                                                                                    3
    Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 13 of 66 PageID #:11612




                           STATEMENT OF THE CASE

        This is an appeal from seven orders of the Bankruptcy Court, finding F&D in

contempt and imposing sanctions in the amount of $9,539,768.54. (FD0395,1

FD0023, FD0433, FD0509, FD0536, FD0543, FD0557). The underlying dispute

arises out of a Plan Injunction and Confirmation Order that enjoins anyone who

voted in favor of the Confirmation Order from suing certain defined persons and

entities. (FD0197, FD0259). TRG claims to have become one of the parties released

by the Confirmation Order when it purchased five undeveloped properties from

another party that had purchased these assets out of the bankruptcy estate.

        Each of the properties was subject to an “annexation agreement” with a

municipality requiring the owner to construct various improvements. F&D issued

performance bonds in favor of the municipalities to secure these obligations. When

the debtors failed to construct the improvements, the municipalities sued F&D on

the bonds, and two also sued TRG directly in state court as the new owner and

primary obligor under the annexation agreements. F&D brought indemnity claims

against TRG in the event it was held liable as the secondary obligor.

        F&D, TRG and the municipalities litigated for over six years. During this

time, TRG never claimed to have been released by F&D via the Confirmation Order.

After losing twice in the Illinois Appellate Court on whether it had to indemnify


1
    FDxxxx reflect references to the record contained in F&D’s Appendix.
                                                                                      4
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 14 of 66 PageID #:11613




F&D, TRG turned to the Bankruptcy Court and claimed for the first time that F&D

was barred from suing TRG because TRG was a “Released Party” under the

Confirmation Order.

        The Bankruptcy Court agreed and held F&D in contempt for violating the

Confirmation Order and assessed sanctions against F&D of almost $10 million. This

Court subsequently vacated that decision and remanded the case so that it could be

determined whether F&D should be held in contempt, and whether sanctions should

be assessed, under the standard recently promulgated in Taggart. The Bankruptcy

Court then reinstated its prior contempt rulings in full. This appeal followed.

                          FACTUAL BACKGROUND

   1.      The Parties And The Annexation Agreements

        Prior to filing for reorganization, Kimball Hill (“KH”) owned five

undeveloped properties (the “Properties”).        The Properties were subject to

Annexation Agreements with Elgin, Montgomery, Sugar Grove, Yorkville, and

Shorewood (the “Municipalities”) pursuant to Illinois Municipal Code (65 ILCS

5/11.15.1-1, et seq.).    The Annexation Agreements required construction of

improvements (the “Improvements”) before the Properties could be developed into

residential subdivisions. (FD0397, FD0515).

        Because the Annexation Agreements constituted covenants that ran with the

land, they bound all subsequent owners of the Properties and could not be discharged


                                                                                   5
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 15 of 66 PageID #:11614




as against subsequent purchasers in bankruptcy. Id. at 3; Dkt. 4292, 1/3/19

Memorandum Decision at p. 7; Village of Montgomery v. Fid. & Deposit Co. of

Maryland, 2016 IL App (2d) 150571-U, ¶ 25 (Annexation Agreement ran with the

land).

         F&D, a surety, issued performance bonds to secure KH’s obligations to

construct the Improvements. Id. at 3. In return, F&D had both a contractual right

against KH, and a common law right against any subsequent purchasers of the

Properties, to be indemnified should it be held responsible for a primary obligor’s

breach of the Annexation Agreements. Id. at 3; See also United City of Yorkville v.

Fid. & Deposit Co. of Maryland, 2019 IL App (2d) 180230, ¶ 123, appeal denied,

132 N.E.3d 308 (Ill. 2019).

   2.       KHI Files For Reorganization And Is Released From Its Annexation
            Agreement Obligations

         On April 23, 2008, KH and its various affiliates (“KHI”) filed a voluntary

petition for reorganization, not liquidation, pursuant to Chapter 11 (FD0397), “to

continue the search for a plan sponsor for either a going concern investment in the

Debtors or a sale of some or all of the Debtors’ assets.” (FD0038). On August 1,

2008, while the case was still a reorganization case, “F&D filed ten proofs of claims

against an equal number of Debtor entities (collectively the ‘F&D Claims’)”

asserting claims under the Indemnity Agreements, as well as claims under

“principals of common law” and “Suretyship.” (FD0397). On January 1, 2009, KHI

                                                                                   6
    Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 16 of 66 PageID #:11615




announced that, rather than reorganize, it would instead wind down its business.

(FD0038-40).

        On March 12, 2009, Judge Sonderby entered an Order (the “Confirmation

Order”), confirming the Debtors’ joint plan of liquidation (the “Plan”). (FD0222).

By their express terms, the Plan and Confirmation Order released all claims that any

parties that voted in favor of the Plan had against “the Debtors, the Post–

Consummation Trust, the Liquidation Trust, and the Released Parties” (together, the

“Plan Release”). (FD0229).

        The Plan Release provided:

     Except as otherwise specifically provided in the Plan … Holders of Claims
     … voting to accept the Plan … shall be deemed to have … released the
     Debtors, the Post-Consummation Trust, the Liquidating Trust, and the
     Released Parties from any and all Claims….

(FD0229) (emphasis added).2

        “Released Parties” were defined as:

     (a) the Debtors and their Affiliates; (b) the DIP Lender in its capacity as such;
     (c) the Prepetition Agent and Prepetition Lenders, each in their capacities as
     such; (d) the Creditors’ Committee and the members thereof in their capacities
     as such; (e) the Indenture Trustee; (f) the Plan Administrator in its capacity as
     such; (g) the Liquidating Trust Administrator in its capacity as such; and (h)
     with respect to each of the foregoing Entities in clauses (a) through (g), such
     Entities’ subsidiaries, Affiliates, officers, directors, principals, employees,
     agents, financial advisors, attorneys, accountants, investment bankers,
     consultants, representatives, and other Professionals….


2
  “Claim” was not limited to issues related to the bankruptcy. Instead, the term was defined to mean “any claim as
defined in section 101(5) of the Bankruptcy Code against the applicable Entities referenced therein.” Art. I.A.24.

                                                                                                                 7
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 17 of 66 PageID #:11616




(FD0228-9).

      The Plan Injunction gave the Plan Release effect by enjoining all parties

voting in favor of the Plan from commencing any other proceeding to pursue any

claim of any type against any party expressly covered by the Plan Release. (FD0230,

FD0304-5) (together, the “Plan Injunction”).

      The Plan also contained a “Miscellaneous Provision” stating: “The rights,

benefits, and obligations of any Entity named or referred to in the Plan shall be

binding on, and shall inure to the benefit of any heir, executor, administrator,

successor or assign, affiliate, officer, director, agent, representative, attorney,

beneficiaries, or guardian, if any, of each Entity.” (FD0317-18).

      The Confirmation Order contains an identical provision but does not include

the heading “Miscellaneous Provision.” (FD00244). However, the Confirmation

Order also provides that “[a]ny modifications to the Plan described or set forth herein

constitute technical changes … and do not materially or adversely affect or change

the treatment of any Claims or Interests … nor do they require that Holders of Claims

or Interests be afforded an opportunity to change previously cast acceptances or

rejections of the Plan.” (FD0202).




                                                                                     8
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 18 of 66 PageID #:11617




   3.      Non-Debtor TRG Acquires The Properties From Non-Debtor JN1

        On or about December 7, 2009, the KHI Trust, which was charged with

liquidating what remained of the Debtors’ assets, sold the Properties to JN1, LLC,

who subsequently conveyed them to TRG on April 27, 2010, in exchange for

$5,500,000. (FD0517). There was no sale order, and the sale was not a “free and

clear” Rule 363(f) sale, because it occurred after the Confirmation Order was

entered, and thus was subject to terms of that Order. (FD0562). The Annexation

Agreements, as covenants that ran with the land, now obligated TRG as the new

owner of the Properties to construct the Improvements.

        TRG acknowledges that before it purchased the Properties, it “was aware of

the Bankruptcy Cases, the Confirmation Order, the Plan and the KHI Trust

Agreement … [and] would not have acquired the Purchased Property without the

Bankruptcy Court’s approval of each of these critical documents.” (FD0436).

Aware of its own obligations under the Annexation Agreements as the owner of the

Properties, TRG admits that, “[i]n addition, TRG relied upon the Bonds in evaluating

whether to acquire the Purchased Property, including the expectation that Fidelity

(and the other sureties) would actually perform their guaranteed bond obligations.”

(FD0437-38). According to TRG, “[h]ad TRG known that Fidelity would, in fact,

refuse to meet its obligations under the Bonds, TRG would not have acquired the

Property.” (FD0438).


                                                                                   9
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 19 of 66 PageID #:11618




   4.      TRG Does Not Claim To Be One Of The “Released Parties” For
           Over Six Years Defending Against F&D’s Indemnity Claims

        Upon purchasing the Properties, TRG continued to receive demands from the

Municipalities and F&D to complete the Improvements as primary obligor under the

Annexation Agreements. (FD0342, FD0393-94, FD0342-43).

        Subsequently, the Municipalities moved for relief from the Plan Injunction to

allow them to obtain rulings that the Debtors had breached the Annexation

Agreements so that, in turn, they could obtain relief from F&D under the

Performance Bonds. The Debtors, F&D, and the moving Municipalities ultimately

entered into stipulations resolving these motions (the “Municipal Stipulations”).

(FD0400). The Municipal Stipulations are substantially the same and, as approved

by the Bankruptcy Court, modified the stay to allow the Municipalities to “declare

KHI in default and establish liability, if any, against KHI under the Annexation

Agreements for the sole purpose of recovering against the proceeds of the

Performance Bonds, if any.” (FD0400, FD0332).

        The Stipulations provided they were “not intended to affect the rights and

obligations, if any, under the Annexation Agreement between the Village and any

third parties.” (FD0323). And, in fact, shortly thereafter Elgin and Yorkville sued

TRG directly for failing to construct the Improvements. (FD0355-58, FD0519). The

remaining Municipalities sued F&D as secondary obligor via the Performance

Bonds (collectively, the “State Court Lawsuits”). (FD0518).

                                                                                  10
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 20 of 66 PageID #:11619




      F&D then filed claims against TRG alleging TRG had an obligation to

indemnify F&D, the secondary obligor, in the event F&D was forced to pay out on

the Performance Bonds. (FD0519). For the next six years TRG defended the cases

on the merits and argued it was not bound by the Annexation Agreements. (FD0538-

39). The Elgin Court disagreed and held that F&D stated valid claims for indemnity

and unjust enrichment against TRG as primary obligor under the Annexation

Agreements. Elgin, 2015 IL App (2d) 150013 at ¶ 32.

      Likewise, in reversing a grant of summary judgment in favor of TRG, the

Montgomery Court held TRG to be the primary obligor under the Annexation

Agreements as a matter of law. See e.g., Vill. of Montgomery, 2016 IL App (2d)

150571-U, ¶ 25. The Illinois Supreme Court declined to review either decision. City

of Elgin v. Arch Ins. Co., 2015 IL App (2d) 150013, appeal denied 60 N.E.3d 871

(Ill. 2016); Vill. of Montgomery v. Fid. & Deposit Co. of Maryland, 2016 IL App

(2d) 150571-U, appeal denied 65 N.E.3d 847 (Ill. 2016).

      The Yorkville decision was issued after the Bankruptcy Court’s decisions in

this case. Due to the Bankruptcy Court’s contempt decisions on appeal here, F&D

was forced to withdraw its appeal of the circuit court’s dismissal of F&D’s claims

against TRG. The Illinois Appellate Court addressed Yorkville’s claim against

TRG, as well as F&D’s substantially identical claim against another purchaser of

property, William Ryan Homes, Inc. (“WRH”). The Yorkville Court also held that


                                                                                11
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 21 of 66 PageID #:11620




TRG and WRH are now the primary obligors under the Annexation Agreements.

Yorkville, 2019 WL 1275325 at *15. The Yorkville Court similarly found that as

WRH is bound by the Annexation Agreements, “a surety relationship arose by

operation of law, making WRH the principal obligor and, hence, liable to Fidelity.”

Id. at *22.

   5.      For The First Time TRG Asserts It Was Released By The
           Confirmation Order

        In June 2016, TRG filed a Motion for Entry of an Order Enforcing

Confirmation Order with the Bankruptcy Court, claiming for the first time to be one

of the “Released Parties” under the Plan Injunction and Confirmation Order. As

TRG explained: “[o]nly after a while did one appellate decision kind of reverse

things around a little bit and suggested that there would be some liability did we

come before Your Honor to suggest that they’ve been violating the automatic stay –

or they’re violating the confirmation order, and that’s why we’re before Your Honor

right now.” (FD0370).

        On March 20, 2017, the Bankruptcy Court held for the first time that TRG

was one of the “Released Parties” and, as a result, F&D “violated the terms of the

Plan Injunction, and in so doing, has subjected itself to further order of this court

and civil contempt damage.” (FD0416). Applying a preponderance of the evidence

standard, the Bankruptcy Court held F&D in contempt for its violation of the



                                                                                  12
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 22 of 66 PageID #:11621




Confirmation Order because, “F&D had knowledge of the release/injunction and

intended the act that violated the release/injunction.” (FD0409).

        The Bankruptcy Court did not hold TRG was one of the “Released Parties” as

that term was defined in the Plan Release provision itself. Instead, the Court relied

on the “Miscellaneous Provision” of the Plan and Confirmation Order, which

conferred benefits of the Plan on the “successors and assigns” of any Entity referred

to in the Plan. (FD0412). When it issued its initial ruling, the Bankruptcy Court

erroneously understood that “F&D does not dispute that TRG, as a successor to or

assign of the Debtors and the Plan Trust, is entitled to the benefit of the Release and

the Plan Injunction.” (FD0399). As this Court acknowledged on appeal, however,

F&D did contest that issue. See Fid. & Deposit Co. of Maryland v. TRG Venture

Two, LLC, 2019 WL 5208853, at *4 (N.D. Ill. Oct. 16, 2019).

   6.      The Bankruptcy Court Finds F&D’s Claims In The State Court
           Lawsuits Were The Sole Cause Of TRG’s Damages

        Having held F&D in contempt, the Bankruptcy Court held a separate trial to

determine whether and to what extent F&D should be sanctioned. TRG sought

$9,539,690 in damages comprised of $1,263,008 in legal fees, $194,300 in

consultant fees, $362,382 in project/construction management fees, and $7,720,000

in lost property value. (FD0520). The Bankruptcy Court awarded TRG the entire

amount. (FD0534).



                                                                                    13
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 23 of 66 PageID #:11622




        The Bankruptcy Court held that “but for [F&D’s]’s actions, TRG likely would

have been able to sell the Property prior to TRG incurring these expenses.”

(FD0528). The Bankruptcy Court found that the value of the property as of January

1, 2012, assuming it could be freely sold, was $9,435,000 and the value of the

property as of January 1, 2012, assuming it could not be freely sold until January 1,

2018, was $1,715,000. (FD0528-29). The $1,715,000 value was determined by

estimating that the Property would be worth about $17,205,821 in 2018, subtracting

carrying costs, and applying a 25% discount rate for each of the six years back to

2001. (Id.)

        TRG did not seek to recover the legal expenses it incurred defending itself in

the cases brought against it directly by Elgin and Yorkville. (FD0375). Nonetheless,

TRG sought and was awarded the full amount of compensatory property damages

(maintenance fees and loss of property value) for the negative effect these two

litigations allegedly had on TRG’s ability to resell the Properties.        (FD0528,

FD0534).

   7.      The Bankruptcy Court’s Contempt Rulings Are Vacated

        This Court subsequently vacated the Bankruptcy Court’s contempt and

sanctions rulings and remanded the case “for a determination of contempt under the

standard articulated in Taggart.” Fidelity & Deposit Co. of Maryland v. TRG

Venture Two, LLC, No. 19-cv-389, 2019 WL 5208853, at *6 (N.D. Ill. Oct. 16,


                                                                                   14
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 24 of 66 PageID #:11623




2019). Under Taggart, a bankruptcy court may only hold a party in contempt if it

has been established by clear and convincing evidence that there was “no objectively

reasonable basis for concluding that [party’s] conduct might be lawful….” 139 S.Ct.

at 1802.

   8.      The Bankruptcy Court Reinstates Its Prior Contempt Rulings

        On remand, the Bankruptcy Court placed the burden of proving the Taggart

standard was not satisfied on F&D. (FD0553). The Bankruptcy Court then held

F&D had failed to prove the Taggart standard had not been met because F&D knew

it was prohibited from suing TRG and because F&D “has provided no holding from

case law or statute to support the theories that F&D advances in the State Court

Lawsuits—that a surety may pursue a purchaser of assets through a sale under

section 363(f) of the Bankruptcy Code despite the surety having settled and released

its claims in the bankruptcy itself.” (FD0554). According to the Bankruptcy Court,

“F&D’s artificial, after-the-fact reasoning is not the measure of its actions. The

measure is that F&D knew its actions were in contravention of applicable law when

it took them.” (Id.) On this basis, the Bankruptcy Court reinstated its prior contempt

ruling and sanctions order in full. (FD0557-58)

        This appeal ensued.




                                                                                   15
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 25 of 66 PageID #:11624




                      SUMMARY OF THE ARGUMENT

      On remand, the Bankruptcy Court committed reversible error both in holding

F&D in contempt and in assessing sanctions against F&D because: (1) there were

objectively reasonable bases to conclude the term “Released Parties” might not

include TRG; (2) the Bankruptcy Court applied a subjective standard to determine

whether Taggart was satisfied; (3) the Bankruptcy Court placed the burden of proof

to F&D to prove the Taggart standard had not been satisfied; and (4) the Bankruptcy

Court awarded sanctions against F&D based on harm not proximately caused by

conduct that could possibly have violated the Confirmation Order.

      1. There Were Objective Bases To Conclude The Term “Released Parties”
         Might Not Include TRG

      This Court previously held the Bankruptcy Court did not abuse its discretion

in holding F&D violated the Confirmation Order. However, as this Court also

acknowledged, F&D may not be held in contempt merely because it was aware of

the Confirmation Order and willfully violated it. Rather, to hold F&D in contempt,

there must have been “no objectively reasonable basis for concluding that [F&D’s]

conduct might be lawful….” Taggart, 139 S.Ct. at 1802 (emphasis added).

      The “Taggart standard is a rigorous one….” In re Roth, 935 F.3d 1270, 1278

(11th Cir. 2019). To determine whether this rigorous standard has been met, courts

examine whether the order at issue was ambiguous in any way, whether there was

any case or statutory law arguably supporting the alleged contemnor’s position, and

                                                                                16
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 26 of 66 PageID #:11625




whether there were genuinely disputed issues of fact requiring resolution before it

could be concluded the order was violated. In the instant action, there were

objectively reasonable bases to conclude the Confirmation Order might be

ambiguous regarding whether it released TRG, statutory and case law supporting

F&D’s positions, and genuinely disputed issues of fact requiring resolution before it

could be conclusively determined that F&D had violated the Confirmation Order.

      There were objectively reasonable bases, supported by case law, to conclude

the Confirmation Order might be ambiguous as to whether TRG was included in the

definition of “Released Parties.” While the Plan Release clearly defines the parties

being released, it is undisputed this provision does not mention purchasers of

property such as TRG. The Bankruptcy Court, in turn, did not hold the definition of

“Released Parties” included TRG. Rather, the Bankruptcy Court interpreted the

“Miscellaneous Provision,” in the Plan and Confirmation Order to enlarge the scope

of the term “Released Parties” to include indirect purchasers of property once owned

by the Debtors such as TRG.

      Under the Miscellaneous Provision, the “benefits … of any Entity named or

referred to in the Plan shall be binding on and shall inure to the benefit of any

successor … if any, of each Entity.” However, there are objectively reasonable

bases, all supported by case law, for concluding the definition of “Released Parties”

might not be modified in this way.


                                                                                  17
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 27 of 66 PageID #:11626




      First, where a conflict exists between two contract provisions, the more

specific release provision controls over the more general provision. Here, the Plan

Release contains a detailed definition of “Released Parties” that does not include

“successors” of any sort, let alone indirect, third-party purchasers of property once

owned by the Debtors. Accordingly, this provision conflicts with the broader

“Miscellaneous Provision,” which does include successors, and as the more specific

provision, should control, particularly as against a party seeking to benefit from a

release. At a minimum, the ambiguity created by the difference between the two

provisions is sufficient to demonstrate the Taggart standard cannot be satisfied.

      Second, there is authority for the proposition that a general release like the

release at issue, which purports to release any claim F&D ever had, cannot be

interpreted to release unidentified third parties. Likewise, under Illinois law claims

that were unknown to parties at the time a release is executed are not considered

released. Here, TRG had not yet purchased the Properties at the time F&D voted in

favor of the Confirmation Plan. Accordingly, F&D could not have been aware of

TRG or any specific claims it may someday have against TRG at the time it agreed

to the Plan Release.

      Third, there is an objectively reasonable basis, supported by case law, to

conclude the term “successor” might not be correctly interpreted to include every

person or entity that purchases property once owned by the Debtors. The term


                                                                                    18
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 28 of 66 PageID #:11627




“successor” is not defined in the Miscellaneous Provision and its common meaning

does not necessarily include a purchaser of real property. Indeed, TRG previously

argued in the State Court Lawsuits that it was not KH’s “successor” to attempt to

avoid liability under the Annexation Agreements.

      Moreover, incorporating successors into the Plan Release would mean that

creditors such as F&D released all claims, even those having nothing to do with the

Properties or the KHI bankruptcy, against any party that subsequently purchases

property once owned by the Debtors. It is objectively reasonable to conclude F&D

might not have validly agreed to such a broad, open-ended release absent the

presence of express language to this effect in the Plan Release itself.

      Fourth, incorporating the Miscellaneous Provision into the Plan Release

might violate Rule 3016(c) of the Bankruptcy Code. Under this Rule, which courts

have applied to invalidate third-party releases, the plan and disclosure statement

must describe in specific and conspicuous language (bold, italic, or underlined text)

all acts to be enjoined and identify the entities that would be subject to the injunction.

Unlike the Plan Release, the Miscellaneous Provision is not specific in applying to

the definition of “Released Parties” because it does not define the term “successor,”

does not reference the release, and is not set forth in bold, italic or underlined text.

      Rather than address these arguments, the Bankruptcy Court instead held F&D

in contempt because “F&D has provided no holding from case law or statute to


                                                                                       19
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 29 of 66 PageID #:11628




support the theories that F&D advances in the State Court Lawsuits—that a surety

may pursue a purchaser of assets through a sale under section 363(f) of the

Bankruptcy Code despite the surety having settled and released its claims in the

bankruptcy itself.” (FD0554). This holding constitutes reversible error.

      In defending against TRG’s contempt motion, F&D was not limited to the

arguments it made in the State Court Lawsuits, particularly given that TRG never

claimed in the State Court Lawsuits that it was released by the Confirmation Order,

and the Taggart decision had yet to be issued. Regardless, F&D never contended it

could validly pursue its claims against TRG despite having previously agreed to

release TRG. To the contrary, F&D contested whether TRG was in fact ever

released.

      To hold F&D in contempt, it was TRG’s burden to prove, and the Bankruptcy

Court’s obligation to find, the complete absence of any objectively reasonable basis

to conclude F&D’s contention that TRG was not released “might” be correct. The

fact that there might be other arguments that support holding F&D in contempt is

irrelevant. Accordingly, the Bankruptcy Court’s contempt order should be reversed.

      2. The Bankruptcy Court Applied A Subjective Standard To Determine
         Whether Taggart Was Satisfied

      The Taggart standard is objective.      The Bankruptcy Court erroneously

concluded the Taggart standard is a “subjective one,” and relied on its finding that

F&D knew it was violating the Confirmation Order to hold F&D in contempt.

                                                                                 20
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 30 of 66 PageID #:11629




According to the Bankruptcy Court, “F&D’s artificial, after-the-fact reasoning is not

the measure of its actions. The measure is that F&D knew its actions were in

contravention of applicable law when it took them.” (FD0554). Because the

Bankruptcy Court’s contempt holding depended on a faulty legal premise, namely,

that the Taggart standard for contempt is subjective (i.e., based on whether F&D

knew it was violating the Plan Injunction and Confirmation Order), it constitutes

reversible error.

       3. The Bankruptcy Court Erroneously Shifted The Burden of Proof To F&D

       The Bankruptcy Court held that F&D’s “actions were ‘persistent violations’

and ‘persistent contumacy’ of this court’s orders, shifting the burden to the surety to

demonstrate that the surety’s belief that its pursuit of the purchaser was lawful is

objectively reasonable.” 620 B.R. at 898.

       This ruling constituted error because the movant has the ultimate burden of

proving an alleged contemnor should be held in contempt. Likewise, the Bankruptcy

Court’s factual findings to support shifting the burden of proof were clearly

erroneous. F&D did not sue TRG in disregard of prior court rulings. No court had

ever held that F&D was barred from seeking indemnity from TRG prior to F&D

filing suit.




                                                                                    21
     Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 31 of 66 PageID #:11630




         Accordingly, because the Bankruptcy Court erred in requiring F&D to prove

the Taggart standard had not been satisfied, its order holding F&D in contempt

should be reversed.

         4. The Claims Asserted By F&D Were Not The Sole Cause Of TRG’s
            Damages

         Finally, even if F&D’s conduct violated the Plan Injunction, the Bankruptcy

Court abused its discretion in assessing millions of dollars in sanctions. TRG failed

to prove its alleged damages were caused by F&D’s pursuit of TRG in state court.

All the claimed property damages were instead caused by: (1) TRG’s decision, as

the primary obligor, not to perform the Improvements; (2) F&D’s decision, as the

secondary obligor, not to pay the Municipalities where a primary obligor was

available; and (3) the Municipalities’ lawsuits against TRG to enforce the

Annexation Agreements.

                                     ARGUMENT

I.       THE TAGGART STANDARD GENERALLY

         Taggart represented a sea change in the way bankruptcy courts address

violations of their confirmation orders. Now, much more than a mere willful

violation of a confirmation order must be established.        Under Taggart, “civil

contempt may be appropriate if there is no objectively reasonable basis for

concluding that the creditor’s conduct might be lawful.” 139 S. Ct. 1799 (emphasis

added).

                                                                                   22
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 32 of 66 PageID #:11631




      While the Bankruptcy Court correctly quoted the Taggart standard, it

nonetheless concluded “the Supreme Court held that the proper standard in the case

before it should be a subjective one.…” (FD0550). To the contrary, “the proper

standard for civil contempt in bankruptcy court under Taggart is an objective one.”

See Fidelity And Deposit Co. of Md. v. TRG Ventures Two, LLC, 19 C 389, 2019

WL 5208853 at *5 (N.D. Ill. Oct. 16, 2019) (Judge Guzman). Accord In re Bentley,

607 B.R. 889, 894 (Bankr. E.D. Ky. 2019), aff’d, 19-8026, 2020 WL 3833069

(B.A.P. 6th Cir. July 8, 2020) (“The [Taggart] Court specifically rejected … a

subjective standard for discharge injunction violations.”); In re Bateman, 1:16-BK-

00982, 2019 WL 3731532, at *6 (B.A.P. 9th Cir. Aug. 7, 2019) (“Whether the

contemnor violated a court order is not based on subjective beliefs or intent in

complying with the order…. The standard for evaluating civil contempt, thus, is an

objective one.”).

      While an alleged contemnor’s knowledge or intent in violating a Confirmation

Order may be relevant in determining the appropriate sanction, it is not relevant to

determining whether there are no objectively reasonable bases to conclude the

alleged contemnor’s conduct might have been lawful.             See Vitalis v. Sun

Constructors, Inc., CV 2005-0101, 2020 WL 4912298, at *8 (D.V.I. Aug. 20, 2020)

(“the [Taggart] Court continued by finding that subjective intent was relevant, if at

all, only in determining appropriate sanctions.”) (citing Harley-Davidson, Inc. v.


                                                                                  23
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 33 of 66 PageID #:11632




Morris, 19 F.3d 142, 148-49 (3d Cir. 1994) (in adjudicating civil contempt motion,

“intent and willfulness are relevant only to the extent of the sanction imposed.”)).

II.   THE “OBJECTIVE REASONABLENESS” STANDARD

      In deciding whether a basis for concluding a creditor’s conduct might be

lawful is “objectively reasonable,” the Taggart Court emphasized that bankruptcy

courts should follow “law that has long governed how courts enforce injunctions”

generally. 139 S. Ct. at 1801. Courts applying this law examine whether the order

at issue was ambiguous in any way, whether there was any case or statutory law

arguably supporting the alleged contemnor’s position, and whether there were

genuinely disputed issues of fact requiring resolution before it could be concluded

the order was violated. See, e.g., In re Shuey, 606 B.R. 760, 771 (Bankr. N.D. Ill.

2019) (reversing prior contempt holding after remand under Taggart).

      For example, in refusing to hold a creditor in contempt the Court in In re

Batista-Sanchez, explained: “SunTrust asserts that the lack of specific detail in the

Plan does not make explicitly clear that SunTrust’s second mortgage lien was

extinguished at any point. While the preceding discussion explains why SunTrust is

wrong as to the extinguishment of its second mortgage lien, there is some validity to

its argument that the issue is not unequivocally clear.” 604 B.R. 734, 741 (Bankr.

N.D. Ill. 2019); cf. In re Turner, 101 B.R. 751, 755 (Bankr. D. Utah 1989),

superseded by statute on other grounds, (court holds violation of Chapter 7


                                                                                   24
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 34 of 66 PageID #:11633




discharge injunction not willful or deliberate where there was legal authority

supporting the positions of both the association and the debtor regarding whether the

expenses which had been assessed postpetition were discharged by the debtor's

bankruptcy); In re McTyeire, 357 B.R. 898, 904 (Bankr. M.D. Ga. 2006) (attempting

to collect prepetition attorney fees by filing post-discharge state court contract suit

against debtors was not “willful” and thus did not warrant punitive damages where

although the majority view was that prepetition Chapter 7 attorney fees were

discharged, at least one case that remained good law had held that such fees were

not dischargeable) (emphasis added).

      This Court previously held the Bankruptcy Court did not abuse its discretion

in interpreting the Confirmation Order to release TRG. However, that holding does

not resolve whether any objectively reasonable basis exists to conclude F&D’s

conduct might be lawful. “[L]osing on an issue in court does not render the losing

party’s position ‘objectively unreasonable.’” In re: Hazelton, 622 B.R. 354, 363

(W.D. Wis. 2020) (quoting Maxwood Music Ltd. v. Malakian, 722 F. Supp. 2d 437,

439 (S.D.N.Y. 2010)). In Hazelton, the Court declined to find the Taggart standard

satisfied merely because the alleged contemnor did not prevail before district court

on whether a student loan debt could be pursued after discharge. As the Court

explained, “[c]ourts every day see reasonable defenses that ultimately fail (just as




                                                                                    25
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 35 of 66 PageID #:11634




they see reasonable claims that come to nothing.).” 622 B.R. at 363 (quoting

Kirtsaeng v. John Wiley & Sons, Inc., ___U.S. ___, 136 S. Ct. 1979, 1988 (2016)).

III.   THE BANKRUPTCY COURT COMMITTED REVERSIBLE ERROR
       IN HOLDING F&D IN CONTEMPT

       The Bankruptcy Court’s contempt ruling is without precedent in the number

and complexity of issues that had to be resolved to determine whether F&D was

barred from suing TRG. For example, in In re: Terrell, a case the Bankruptcy Court

characterized as most “closely resembl[ing]” the instant action, the alleged

contemnor “ha[d] not put forth any objective explanation as to why it pursued the

post-discharge eviction other than stating that ‘this is how it is always done.’” In re

Ann Terrell, 614 B.R. 300, 305 (Bankr. N.D. Ill. 2020).

       Unlike such easily distinguishable cases, multiple legitimately contested

issues had to be decided before it could be concluded that F&D’s suits against TRG

violated the Plan Injunction and Confirmation Order, let alone whether F&D also

should be held in contempt for that violation. Among these were: (1) was TRG

within the definition of “Released Parties”?; (2) if not, could the Miscellaneous

Provision be employed to enlarge of definition of this term through its reference to

“successors” to the Debtors?; (3) if it could, did the undefined term “successors”

necessarily include “purchasers of Debtors’ property”? (4) if so, did such purchasers

also include entities that did not actually purchase property from the Debtors’

themselves?; and (5) in making these determinations, should ambiguities be resolved

                                                                                    26
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 36 of 66 PageID #:11635




against TRG as the benefitting party? And, resolution of each of these issues

required resolution of numerous sub-issues, factual and legal, before a final

conclusion could be reached.

      The existence of this many contested issues requiring resolution is the

antithesis what the Supreme Court identified as an appropriate contempt case;

namely -- a case where there is “no objectively reasonable basis for concluding that

[party’s] conduct might be lawful….” Taggart, 139 S.Ct. at 1802 (emphasis added).

As Taggart made clear, “despite the typical discharge order lacking specificity in

most instances, the same ‘traditional civil contempt principles apply ... to the

bankruptcy discharge context.’” In re Norton, 622 B.R. 538, 549 (Bankr. D. Conn.

2020) (quoting Taggart, 139 S. Ct. at 1802)). While bankruptcy courts may continue

to require parties to comply with confirmation orders, even when their interpretation

and application requires contested issues to be resolved, non-compliance with such

orders no longer provides a valid basis to hold a party in contempt. See Terrell, 614

B.R. at 305 (“Taggart warns us not to impose sanctions if there is an objectively

reasonable basis for concluding that the conduct might be lawful….”). Because such

bases are present in the instant action, the Bankruptcy Court’s order holding F&D in

contempt should be reversed.




                                                                                  27
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 37 of 66 PageID #:11636




      A.     There Was At Least One Objectively Reasonable Basis To
             Conclude The Term “Released Parties” Might Not Include TRG

      While the Bankruptcy Court’s interpretation of the Confirmation Order is

entitled to deference, whether there are objectively reasonably bases to conclude the

order might not have been violated presents an issue of law subject to de novo

review. See In re: Chicago, 3 F.3d at 206. In making this determination, it is

important to consider the applicable law governing bankruptcy plans generally, and

releases within such plans as applied to non-debtors specifically, as well as the law

pertaining to contempt.

      Deploying the “potent weapon” of civil contempt is not appropriate unless

“those who must obey” an order “will know what the court intends to require and

what it means to forbid.” Shuey, 606 B.R. at 770 (quoting Longshoremen v.

Philadelphia Marine Trade Assn., 389 U.S. 64, 76 (1967)). Thus, to hold a party in

contempt for violating a court injunction, the moving party “must be able to point to

a decree from the court which sets forth in specific detail an unequivocal command

which the party in contempt violated.” Batista-Sanchez, 604 B.R. at 740 (quoting

Trade Well Int’l v. United Central Bank, 778 F.3d 620, 626 (7th Cir. 2015)).

      In interpreting bankruptcy plans, courts follow standard principles of

applicable state contract law. See In re Airadigm Commc’ns, Inc., 616 F.3d 642,

664 (7th Cir. 2010); In re: UNR Indus., Inc., 173 B.R. 149, 157 (N.D. Ill. 1994).



                                                                                  28
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 38 of 66 PageID #:11637




Releases too are construed and applied according to standard rules of contract law.

(FD0413); accord Heard v. Tilden, 809 F.3d 974, 979 (7th Cir. 2016).

      While the “intention of the parties controls the scope and effect of the release,”

courts determine this intent “from the language used and the circumstances of the

transaction.” (FD0413) (quoting Capocy v. Kirtadze, 183 F.3d 629, 632 (7th Cir.

1999)). “Thus, although it might otherwise be appropriate for a court to consider

extrinsic evidence of the parties’ intent when the plain language of a judicially

approved settlement agreement is unclear (United States v. City of Northlake, III,

942 F.2d 1164, 1167–68 (7th Cir. 1991)), the very ambiguity necessitating such

evidence rules out the possibility that the respondent has violated the unequivocal

command of a court order.” D. Patrick, Inc. v. Ford Motor Co., 8 F.3d 455, 459 (7th

Cir. 1993) (emphasis in original).

      “Extending releases and injunctions to non-debtors, without more, is contrary

to generally-accepted bankruptcy practice.” In re Kimball Hill, Inc., 591 B.R. 313,

324 (Bankr. N.D. Ill. 2018). For this reason, the “Seventh Circuit has ‘preached

caution’ in approving non-debtor releases, finding that ‘[i]n most instances, [non-

debtor] releases…will not pass muster under [the Airadigm] rule.’” Id., 324-25

(quoting In re: Ingersoll Inc., 562 F.3d 856, 864–65 (7th Cir.2009)). In particular,

the Seventh Circuit directs courts to be particularly wary of enforcing blanket

releases such as the Plan Release in favor of non-debtors absent clear and


                                                                                     29
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 39 of 66 PageID #:11638




unambiguous evidence that creditors have affirmatively consented to such a

substantial compromise of their rights. See, e.g., Ingersoll, 562 F.3d at 864.

      Finally, for the release of a non-debtor like TRG to be deemed consensual, a

creditor must have “unambiguously manifested assent to the release of a non-debtor

from liability on its debt.” See In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07

(Bankr. D.N.J. 1997); see also First Fid. Bank v. McAteer, 985 F.2d 114, 118 (3d

Cir. 1993); In re Digital Impact, Inc., 223 B.R. 1, 14 (Bankr. N.D. Okla. 1998)).

Merely voting in favor of a plan is not sufficient to manifest such consent. Id.

      Based on this and other authority, even if the Bankruptcy Court did not abuse

its discretion in finding TRG had been released, there nonetheless is at least one

objectively reasonable basis to conclude the Confirmation Order might not be clear

and unambiguous in barring F&D from suing TRG. Accordingly, under Taggart the

Bankruptcy Court’s decision to hold F&D in contempt should be reversed.

             1.     It Is Objectively Reasonable To Conclude TRG Might Not Meet
                    The Definition Of “Released Parties”

      The Plan Release specifically identifies the parties being released. (FD0229-

30, FD0304-5). It is undisputed that TRG is not a Debtor, the Post Consummation

Trust, the Liquidation Trust, or one of the “Released Parties” because none of these

defined terms include purchasers of property once owned by the Debtors. Under

Illinois case law, if it would have been easy for parties to include a term in a release

provision, here that “Released Parties” include purchasers of property once owned

                                                                                     30
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 40 of 66 PageID #:11639




by the Debtors, but they nonetheless failed to do so, the Court should assume the

parties did not intend to include such a term. See AGT Crunch Chicago, LLC v. 939

N. Ave. Collection, LLC, No. 07 C 2986, 2008 WL 753951, at *3 (N.D. Ill. Mar. 18,

2008) (When interpreting a contract, the court must “consider all terms included in

a contract to be meaningful, [and] also find meaning in a party's failure to include a

term”) (citing Heath v. A.B. Dick Co., 253 F.2d 30, 34 (7th Cir.1958)). Likewise,

there is case support for F&D’s position that the ambiguity caused by the failure to

include any reference to purchasers of property once held by the Debtors in the Plan

Release should be resolved against TRG, the party potentially benefitting from the

release. See C.O.A.L., Inc. v. Dana Hotel, LLC, 2017 IL App (1st) 161048, ¶ 67.

      The omission of purchasers of property once owned by the Debtors from the

Plan Release constitutes an objectively reasonable basis to conclude F&D’s conduct

might have been lawful. Accordingly, the Bankruptcy Court’s contempt order

should be reversed.

      2. The Miscellaneous Provision Does Not Unequivocally Enlarge The
         Definition Of “Released Parties”

      The Bankruptcy Court did not hold the definition of “Released Parties”

included TRG.     Rather, the Bankruptcy Court interpreted the “Miscellaneous

Provision,” in the Plan and Confirmation Order to enlarge the scope of the term

“Released Parties” to include “successors,” and interpreted the undefined term

“successors” to mean indirect purchasers of property once owned by the Debtors

                                                                                   31
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 41 of 66 PageID #:11640




such as TRG. (FD0412) (“TRG is a successor entitled to the protection of the Release

and Plan Injunction.”).

      At the time of the ruling, the Bankruptcy Court was under the erroneous

understanding that F&D was not contesting whether TRG met the definition of

“successor” in the Confirmation Order. (FD0410). Nonetheless, this Court upheld

this ruling as not constituting an abuse of discretion for purposes of deciding whether

F&D’s conduct violated the Confirmation Order. See Fid. & Deposit Co. of

Maryland v. TRG Venture Two, LLC, 2019 WL 5208853, at *4 (N.D. Ill. Oct. 16,

2019).   However, that ruling does not preclude the existence of objectively

reasonable bases to conclude TRG might not have been released for purposes of

deciding whether F&D should be held in contempt for this violation. “[L]osing on

an issue in court does not render the losing party’s position ‘objectively

unreasonable.’”    Hazelton, 622 B.R. at 363 (quoting Maxwood Music Ltd. v.

Malakian, 722 F. Supp. 2d 437, 439 (S.D.N.Y. 2010)).

      There are multiple objectively reasonable bases, supported by case law, for

concluding the express definition of “Released Parties” might not be enlarged by the

Miscellaneous Provision to include purchasers of property once owned by Debtors.

Only one is required to preclude F&D from being held in contempt under Taggart.

      First, while “contracts are to be interpreted as a whole … [w]here an

ambiguity exists in a contract due to a conflict between two of its provisions, the


                                                                                    32
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 42 of 66 PageID #:11641




more specific provision relating to the same subject matter controls over the more

general provision.” Countryman v. Industrial Com’n, 292 Ill.App.3d 738, 742 (2nd

Dist. 1997).

      Here, the Plan Release contains a detailed definition of “Released Parties” that

does not include “successors” of any sort, let alone indirect, third-party purchasers

of property once owned by the Debtors. Accordingly, this provision conflicts with

the broader “Miscellaneous Provision,” which does include “successors,” and as the

more specific provision, it should control. See Bank of Commerce v. Hoffman, 829

F.3d 542, 548 (7th Cir. 2016) (“[W]here an ambiguity exists in a contract due to a

conflict between two of its provisions, the more specific provision relating to the

same subject matter controls over the more general provision.”).

      At a minimum, the difference between the two provisions creates an

ambiguity that must be resolved before it can be determined “unequivocally” that

TRG was released. See, e.g., Maxit, Inc. v. Van Cleve, 231 Ill. 2d 229, 236 (2008)

(court finds release ambiguous, explaining: “The parties look to separate paragraphs

of the release to support their assertions…. Defendants point to the first and sixth

paragraphs of the release, wherein the underinsured-motorist policy is expressly

referenced.… Plaintiff, on the other hand, cites the use of the phrase ‘any and all

claims’ in the third paragraph of the release as language that is clear and

unambiguous, thus requiring defendants to consider their claim for workers’


                                                                                   33
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 43 of 66 PageID #:11642




compensation benefits under the Act as released.”); Farm Credit Bank of St. Louis

v. Whitlock, 144 Ill. 2d 440, 447–48 (1991) (finding release ambiguous where bank

released debtor with specific release language pertaining to one loan, but in a

separate paragraph used general release language that might have been taken to

release the debtor from another loan owed to the same bank).

      Likewise, there is authority for resolving such ambiguities against TRG as the

party benefitting from the release. For example, in Carona v. Illinois Central Gulf

R.R. Co., a settlement contract between the employee and his employer contained a

specific release provision covering a work-related accident that occurred on a

specified date. 203 Ill.App.3d 947, 951 (5th Dist. 1990). The contract also contained

a general release from any and all claims, demands, suits, etc. whatsoever. Id. at

950. The court held that even though the agreement contained words of both specific

and general release from the accident specified in the agreement, the employer

nonetheless could not claim refuge under the broader release language because it

contradicted the more specific release. Id. at 951. Such authority is more than

sufficient to demonstrate the Taggart standard has not been met here.

      Second, there is authority for the proposition that a general release like the

Plan Release cannot be interpreted to release unidentified third parties. See., e.g.,

Hernandez v. Larry Miller Roofing, Inc., 628 Fed.Appx. 281, 287-88 (5th Cir. 2016)

(court rejects third-party release that did not specify the type of claims being


                                                                                  34
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 44 of 66 PageID #:11643




released, nor identify the released third-party by name, holding that the “boilerplate

release language was not sufficiently specific to release claims against a third-

party.”); accord Iberiabank v. Geisen (In re FFS Data), 776 F.3d 1299, 1308–09

(11th Cir. 2015) (in determining whether release validly includes non-debtor third

parties, court examines “whether the release identifies the released parties, whether

the release identifies the released claims, and whether the release of those claims

was an integral part of the bankruptcy order.”).

      Although it has cited to Fifth Circuit cases applying this specificity test, the

Supreme Court has not resolved how to determine whether a general release

provision is sufficiently specific to release claims against unidentified non-debtor

third-parties. See Travelers Indem. Co. v. Bailey, 557 U.S. 137, 166 n.4 (2009)

(Court declines to decide the “proper standard of review” if the bankruptcy court

order had been ambiguous). And, while the Seventh Circuit does not appear to have

expressly commented on the issue, Illinois state courts have addressed a related issue

and consistently held that claims that were unknown to parties at the time a release

is executed are not defeated by words of general release. See, e.g., Whitlock, 144 Ill.

2d at 447-48 (“Where the releasing party was unaware of other claims, Illinois case

law has restricted general releases to the specific claims contained in the release

agreement.”).




                                                                                    35
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 45 of 66 PageID #:11644




      F&D could not possibly have been aware of TRG at the time it voted in favor

of the Confirmation Plan because TRG had yet to purchase the Properties, let alone

refused to meet its Annexation Agreement obligations (or even be definitively held

to owe such obligations for that matter). Thus, there is an objectively reasonable

basis to conclude the Miscellaneous Provision might not be specific enough to

validly release future claims against unidentified, non-debtor third parties such as

TRG. Cf. In re Estate of Gallagher, 383 Ill.App.3d 901 (1st Dist. 2008).

      Third, there is an objectively reasonable basis, supported by case law, to

conclude the term “successor” might not be interpreted to include every person or

entity that ever purchases property that was once owned by Debtors. Neither the

Plan nor the Confirmation Order defines the term “successor,” which has no

generally accepted single meaning and can refer to a corporate entity that takes over

the business of another corporate entity. See, e.g., Black's Law Dictionary (11th ed.

2019) (defining “successor” as, inter alia “[a] corporation that, through

amalgamation, consolidation, or other assumption of interests, is vested with the

rights and duties of an earlier corporation.”). Indeed, that is the meaning TRG

attributed to the term “successor” in the State Court Lawsuits arguing that it was not

a successor to the Debtors, and thus, should not be held responsible for the

obligations imposed by the Annexation Agreements. (FD0538-39).




                                                                                   36
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 46 of 66 PageID #:11645




      Had the parties intended to include all subsequent purchasers of property once

owned by Debtors in the Plan Release, it would have been a simple matter to include

language to that effect. The parties’ failure to do so is yet another objectively

reasonable basis to decline rewriting the Plan Release provision to include that

additional term. See GNB Battery Tech., Inc. v. Gould, Inc., 65 F.3d 615, 622 (7th

Cir.1995).

      While the Bankruptcy Court previously commented that that Plan Release

would be “meaningless” if it did not include third party purchasers (FD0414), it

nonetheless is objectively reasonable to argue that, as written the Plan Release has

meaning. It not only excuses the Debtors from any claims creditors like F&D may

have had against them, it also releases the Debtors’ assigns and Affiliates. Nothing

more is required for the Plan Release to be valid. Moreover, even if the Plan Release

was validly expanded to cover all purchasers of property once held by the Debtors,

there still would have been nothing to prevent the Municipalities from suing TRG

for failing to comply with the Annexation Agreements, as in fact happened, because

the Annexation Agreements ran with the land, and TRG’s obligation under them was

not dependent on whether or not KH had been released. Accordingly, releasing

F&D’s claims would not have rendered the properties free and clear of the

encumbrances TRG claimed were so material to their salability.




                                                                                  37
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 47 of 66 PageID #:11646




      In addition, even if the term “successors” was incorporated into the Plan

Release provision to modify the term “Debtors,” and it was defined to include

purchasers of assets once owned by the Debtors, it still would not be unequivocally

clear that subsequent purchasers from non-debtors, such as TRG from JN1, also were

included in the definition. As the Bankruptcy Court explained in a related case,

“LCP would be hard-pressed to argue that an interest of a non-Debtor, in this

instance KHS, transferred to LCP was subject to the Release and Plan

Injunction.” Kimball Hill, Inc., 591 B.R. at 324 (emphasis added). Rather, “[t]he

plain language of the Release and Plan Injunction clearly only extends to claims

against the Debtors and their Affiliates, not against KHI as a whole. In no way did

the Plan or the Confirmation Order extend these protections to non-Debtors unless

such parties were Affiliates. Extending releases and injunction to non-debtors,

without more, is contrary to generally-accepted bankruptcy practice.” Id.

      Given the above-referenced authority, it is not objectively unreasonable to

conclude the parties’ failure to define the term “successor” to include subsequent

purchasers of property once owned by Debtors, or to reference such parties directly

in the Plan Release, might render the Plan Release ambiguous as to whether such

parties were included in the release. Accordingly, under Taggart, F&D may not be

held in contempt for violating the Confirmation Order by suing TRG.




                                                                                38
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 48 of 66 PageID #:11647




      Fourth, there is an objectively reasonable basis, supported by case and

statutory law, to conclude F&D might not have validly consented to such a broad,

unlimited release of non-debtors such as TRG. The “Seventh Circuit has ‘preached

caution’ in approving non-debtor releases, finding that ‘[i]n most instances, [non-

debtor] releases…will not pass muster under [the Airadigm] rule.’” Id. at 324-25

(quoting In re: Ingersoll Inc., 562 F.3d 856, 864–65 (7th Cir.2009)). The Seventh

Circuit directs courts to be particularly wary of enforcing blanket releases such as

the Plan Release in favor of non-debtors absent clear and unambiguous evidence that

creditors have affirmatively consented to such a substantial compromise of their

rights. See, e.g., Ingersoll, 562 F.3d at 864.

      For a release of a non-debtor to be consensual, a creditor must have

“unambiguously manifested assent to the release of a non-debtor from liability on

its debt.” See In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07 (Bankr. D.N.J.

1997); see also First Fid. Bank v. McAteer, 985 F.2d 114, 118 (3d Cir. 1993); In re

Digital Impact, Inc., 223 B.R. 1, 14 (Bankr. N.D. Okla. 1998)). Merely voting in

favor of a plan is not sufficient to manifest such consent. Id. F&D’s corporate

representative Greg Kilburn testified at trial that F&D never understood it was

consenting to the release of successors to Debtors, or subsequent purchasers such as

TRG. (FD0380-81) (“And throughout this whole thing from the beginning up to the




                                                                                 39
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 49 of 66 PageID #:11648




present day, it never entered our mind that the protections of the bankruptcy plan

injunctions would extend to a third-party, non-debtor purchaser of discrete assets.”).

      Finally, there is authority supporting the conclusion that incorporating the

Miscellaneous Provision into the Plan Release would violate the Bankruptcy Code.

Under Fed. R. Bankr. P. 3106(c), “[i]f a plan provides for an injunction against

conduct not otherwise enjoined under the Code, the plan and disclosure statement

shall describe in specific and conspicuous language (bold, italic, or underlined text)

all acts to be enjoined and identify the entities that would be subject to the

injunction.” As the Advisory Note to Rule 3106(c) makes clear, courts “have

assumed that the rule encompasses third-party releases.” See, e.g., In re American

Media, Inc., 2010 WL 5483463, at *6 (Bankr. S.D.N.Y. Dec. 20, 2010)); accord In

re Lower Bucks Hosp., 471 B.R. 419, 460, n. 62 (Bankr. E.D. Pa. 2012) (refusing to

enforce plan release because disclosure statement that placed a third-party release

along with boilerplate disclosures of a plan release provision relating only to the

debtors “obscured the existence and significance” of the third-party release in

violation of Rule 3016(c)), aff’d, Bank of NY, Mellon Trust Co., NA v. Becker (In re

Lower Bucks Hosp.), 488 B.R. 303 (E.D. Pa. 2013), aff’d, In re Lower Bucks Hosp.,

571 Fed.App’x. 139 (3rd Cir. 2014).

      In interpreting the Plan Release to include claims that might be asserted

against purchasers of assets once owned by the Debtors, the Bankruptcy Court relied,


                                                                                   40
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 50 of 66 PageID #:11649




in part, on the fact that F&D asserted claims against the KHI Bankruptcy Estate for

future amounts it might have to pay out on the bonds. (FD0412). As this Court

explained, “The amount of the F&D Claims asserted by F&D was far in excess of

amounts actually paid by it to date, and clearly sought recovery on future payments

under the Performance Bonds, including by necessity in a liquidating case those

future payments resulting from the nonperformance of the Debtors’ successors and

assigns.” (Id.) (emphasis added).

      However, at the time F&D first asserted its claims under the bonds, the case

was proceeding as a reorganization, not a liquidation. (FD0038). When questioned

at trial about F&D’s “mindset” at the time it first asserted its claims against the KHI

Bankruptcy Estate, F&D’s representative explained: “And as to the plan back in

March of ‘09 what my state of mind was, we had no claims on our bonds. We had

no lawsuits. Number one, we hoped that our principal might survive….” (FD0380).

      Even after it became a liquidation case, the mere fact that F&D continued to

assert claims against the KHI Bankruptcy Estate for amounts it might have to pay

out in the future does not inexorably lead to the conclusion that F&D somehow must

have understood that its claims against TRG had been released. TRG sought to avoid

liability to F&D by contending the Annexation Agreements were not enforceable

against TRG. (FD0538-39). In the event TRG ever prevailed on this argument,

F&D’s only recourse would have been the claims it asserted against the KHI


                                                                                    41
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 51 of 66 PageID #:11650




bankruptcy estate – not because its claims against TRG were released, but because

TRG was not liable under the Annexation Agreements. Accordingly, at the very

least there is an objectively reasonable basis to conclude that F&D’s continued

assertion of claims for future bond payouts might not amount to an admission that it

understood its claims against TRG were released.

      For these reasons, the Bankruptcy Court’s order holding F&D in contempt

should be reversed.

      B.     The Bankruptcy Court Erred In Applying A Subjective Standard
             To Determine Whether Taggart Was Satisfied

      “[T]he proper standard for civil contempt in bankruptcy court under Taggart

is an objective one.” See Fidelity And Deposit Co. of Md. v. TRG Ventures Two,

LLC, 19 C 389, 2019 WL 5208853 at *5 (N.D. Ill. Oct. 16, 2019) (Judge Guzman)

(citing Taggart, 139 S. Ct. at 1804)). Accord In re Bentley, 607 B.R. 889, 894

(Bankr. E.D. Ky. 2019), aff’d, 19-8026, 2020 WL 3833069 (B.A.P. 6th Cir. July 8,

2020) (“The [Taggart] Court specifically rejected … a subjective standard for

discharge injunction violations.”); In re Bateman, 1:16-BK-00982, 2019 WL

3731532, at *6 (B.A.P. 9th Cir. Aug. 7, 2019) (“Whether the contemnor violated a

court order is not based on subjective beliefs or intent in complying with the order….

The standard for evaluating civil contempt, thus, is an objective one.”).

      The Bankruptcy Court erred when it erroneously concluded the Taggart

standard is a “subjective one.” (FD0550). Subjective considerations come into play

                                                                                   42
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 52 of 66 PageID #:11651




only when determining whether and to what extent a party that already has been held

in contempt should be sanctioned. See In re Jackson, 15-21233 (AMN), 2020 WL

718609, at *2 (Bankr. D. Conn. Feb. 12, 2020). (“While Taggart concluded a party’s

subjective intent was not a factor to consider for a finding of civil contempt, it could

be relevant in determining the appropriate damages.”); In re Brown, 14-11080-JDW,

2019 WL 3934384, at *2 (Bankr. N.D. Miss. July 24, 2019) (“While Taggart did

not focus on damages, the Supreme Court did note that subjective intent is relevant

to determining damages.”).

      In holding F&D in contempt on remand, the Bankruptcy Court repeatedly

relied on its factual finding that F&D knew it was barred by the Confirmation Order

from suing TRG. (FD0552, FD0553, FD0554). According to the Bankruptcy Court,

“F&D’s artificial, after-the-fact reasoning is not the measure of its actions. The

measure is that F&D knew its actions were in contravention of applicable law when

it took them.” (FD0554).

      In so doing, the Bankruptcy Court relied on In re Gravel, 601 B.R. 873

(Bankr. D. Vt. 2019), motion to certify appeal granted, 11-10112, 2019 WL 3783317

(Bankr. D. Vt. Aug. 12, 2019). (FD0553). Gravel, however, lends no support to the

Bankruptcy Court’s holding. In Gravel, the alleged contemnor admitted it had

violated the statute and court order at issue and “had been sanctioned once before in

the same Gravel case, for an identical violation of Rule 3002.1….” See In re Gravel,


                                                                                     43
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 53 of 66 PageID #:11652




601 B.R. at 879. Accordingly, the only genuine issue in Gravel was what sanctions

to assess for the alleged contemnor’s continuing, repeated violations, an issue for

which it is appropriate to consider the contemnor’s subjective knowledge and intent.

See infra.

      The Taggart standard is an objective one that does not take into consideration

an alleged contemnor’s subjective beliefs about the lawfulness of its actions.

Accordingly, because the Bankruptcy Court applied a subjective standard to

determine whether Taggart had been satisfied by F&D’s violation of the

Confirmation Order, its order holding F&D in contempt constituted error and should

be reversed.

      C.       The Bankruptcy Court Erred In Shifting The Burden Of Proof To
               F&D To Prove The Taggart Standard Had Not Been Satisfied.

      A party seeking a civil contempt order bears the burden of proof. See U.S.

SEC v. Hyatt, 621 F.3d 687, 692 (7th Cir. 2010). In violation of this controlling

principle, the Bankruptcy Court instead held that “[i]t is F&D’s burden to

demonstrate that its actions were reasonable under the fair ground of doubt

standard.” (FD0553). According to the Bankruptcy Court, once TRG “set[s] forth

the facts that warrant relief,” it then becomes F&D’s burden to prove the Taggart

standard was not satisfied. (FD0551). This holding constitutes new law and finds

no support in Taggart. Accordingly, the Bankruptcy Court’s contempt order

constitutes error and should be reversed.

                                                                                 44
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 54 of 66 PageID #:11653




      In support of shifting the burden of proof, the Bankruptcy Court cites an

unpublished bankruptcy appellate panel decision, In re Bateman, 1:16-BK-00982,

2019 WL 3731532, at *6 (B.A.P. 9th Cir. Aug. 7, 2019). However, unlike the instant

action, Bateman did not involve a release, or the issue of whether there was more

than one objectively reasonable way to interpret an order.          Instead, Bateman

addressed an affirmative injunction requiring a debtor to take steps to cooperate in

providing a creditor access to physical assets. Bateman merely held that “[o]nce a

contemnor’s noncompliance with a court order is established, the burden shifts, and

it must produce sufficient evidence of its inability to comply to raise a question of

fact…. This is because a contemnor in violation of a court order may avoid a finding

of civil contempt only by showing it took all reasonable steps to comply with the

order.” Id. at *6 (citations omitted).

      Batemen never addressed the issue of which party has the burden of proving

the existence or absence of objectively reasonable bases to conclude the alleged

conduct might be lawful. This is not surprising because in Bateman the alleged

contemnors did not contest whether they were required to cooperate in providing

access to the assets – they merely contested the factual issue of whether their conduct

amounted to sufficient cooperation for purposes of determining whether they were

in violation of the order in the first place. Accordingly, Bateman provides no support




                                                                                    45
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 55 of 66 PageID #:11654




for the Bankruptcy Court’s shifting of the burden of proving the Taggart standard

has been satisfied.

      Even if there was support for shifting the burden of proof under Taggart, the

Bankruptcy Court’s factual findings supporting this shift constitute clear error

because “the record contains no evidence on which the court rationally could have

relied.” Airadigm, 616 F.3d at 652. According to the Bankruptcy Court, F&D’s

“actions were ‘persistent violations’ and ‘persistent contumacy’ of this court's

orders, shifting the burden to the surety to demonstrate that the surety’s belief that

its pursuit of the purchaser was lawful is objectively reasonable.” (FD0550). In

support, the Bankruptcy Court found that “F&D knew based on prior case law

involving it and the results of its actions taken before this court, the state court and

the District Court that it was acting in contravention of the Plan Injunction…. [T]his

court and the District Court have repeatedly told F&D that its claims were released

in the Plan and enjoined by the Plan and Confirmation Order.” (FD0554)

      These factual findings constitute clear error. A party seeking a civil contempt

order bears the burden of proving facts warranting such relief by clear and

convincing evidence. See Hyatt, 621 F.3d at 692. The Supreme Court has defined

“clear and convincing” evidence as that which gives the finder of fact “an abiding

conviction that the truth of [the proponent’s] factual contentions are highly




                                                                                     46
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 56 of 66 PageID #:11655




probable.” Colorado v. New Mexico, 467 U.S. 310, 316 (1983). Accord D. Patrick,

Inc. v. Ford Motor Co., 8 F.3d 455, 460 (7th Cir. 1993) (“highly probable”).

      No “clear and convincing” evidence that F&D knew the Plan and

Confirmation Order barred its claims against TRG exists in the record below. The

Bankruptcy Court’s initial contempt ruling could not possibly have provided F&D

with prior notice that it was barred from suing TRG given that the Bankruptcy Court

did not issue its ruling until six years after F&D filed suit against TRG. Likewise,

this Court’s ruling came well after the conduct at issue had already taken place, and

merely held the Bankruptcy Court’s holding that F&D violated the Confirmation

Order did not constitute an abuse of discretion. Cf. Hazelton, 622 B.R. at 361

(“Debtors point to the fact that the view they expressed to UW-Stout before

reopening the case was the same view the District Court took as evidence that UW-

Stout was objectively unreasonable. What this argument appears to boil down to is:

objective unreasonableness is evidenced by the Debtors’ win in District Court….

This argument is not compelling and ignores the way the court system functions.”).

      Likewise, no one testified that F&D knew TRG had been released by the

Confirmation Order.     To the contrary, F&D’s corporate representative, Greg

Kilburn, testified that F&D never understood it was consenting to the release of

subsequent purchasers of property once owned by the Debtors such as TRG.

(FD0380-81) (“And throughout this whole thing from the beginning up to the present


                                                                                  47
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 57 of 66 PageID #:11656




day, it never entered our mind that the protections of the bankruptcy plan injunctions

would extend to a third-party, non-debtor purchaser of discrete assets.”). F&D’s

understanding was fully corroborated by TRG, who never claimed to have been

released in the State Court Lawsuits. (FD0407; FD0524). If the Plan Release was

so clear in applying to TRG that not even one objectively reasonable basis exists to

conclude it might not, it defies reason to believe TRG would not have asserted it as

a defense to the State Court Lawsuits.

      To attempt to explain this discrepancy, the Bankruptcy Court cited testimony

from TRG’s President, Peter Kyte, at page 31 of the August 29, 2018 hearing

transcript (FD0388), for its finding that “Kyte testified under penalty of perjury that

he did not know of the bankruptcy court as an available resource of relief until he

consulted with additional counsel following the Elgin Decision.… TRG therefore

did not know of its bankruptcy remedies until it was advised of the same – sometime

between February 2016 when the Elgin Decision was issued and June 2016 when

the motion was filed.” (FD0525).

      However, no such testimony appears at this page or anywhere else in the

transcript. Kyte never testified he did not know of the bankruptcy court as an

available resource of relief until he consulted with additional counsel following the

Elgin Decision. Rather, Kyte consistently avoided answering direct questions about

why TRG waited six years to assert the Plan Release earlier, and instead testified


                                                                                    48
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 58 of 66 PageID #:11657




that he simply directed TRG’s attorneys to pursue the fastest resolution possible.

(FD0390). (“Q. It’s fair to say you didn't know in 2011 that specific -- that you could

come to bankruptcy court, file an enforcement motion, you were given the best

option and it seemed to be working, is that fair? A. All the attorneys that we

consulted with, the consensus was the fastest way to get out of this case was to

respond in state court with a motion to dismiss to be able to get out specifically

because of the first kind of component that Fidelity had written a check, so that

would get us out of this fast and force Fidelity to settle with municipalities, and that

was the quickest path to get through this at the advice of counsel.”).

      At trial, F&D also introduced a document in which TRG represented, “in April

2010, in reliance on the plan and release of claims resulting from the plan, TRG

purchased 51 lots in the subdivision….” (FD0347) (emphasis added). However, on

re-direct, TRG’s counsel elicited the following testimony from Kyte to confirm this

understanding did not include F&D’s claims against TRG for indemnity:

            Q.     In this [Fidelity Ex. 25] if we could go back and open it up, it
      doesn’t say in here that TRG knew back in April of 2010 the plan released
      novel unique claims never before pursued by a surety?

             A.     No.

(FD0391). No party had a greater incentive to assert the Plan Release as a defense

than TRG if there was reason to believe it clearly barred F&D from suing for




                                                                                     49
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 59 of 66 PageID #:11658




indemnity. TRG’s failure to do so only corroborates F&D’s position that the Plan

Release is anything but clear or unequivocal in releasing TRG.

      Likewise, the KHI Trust never objected to F&D seeking relief against TRG

or claimed doing so would have any detrimental effect on the bankruptcy estate

because TRG was one of the “Released Parties.” To the contrary, the KHI Trust

terminated the bankruptcy proceedings having concluded that resolution of the

instant dispute would have no material effect on the bankruptcy estate. (FD0542)

(“MR. RADTKE [attorney for KHI Trust]: I don’t think this has any effect on the

matter under advisement.”).

      There simply were no facts in the record making it “highly probable” that

F&D knew it was violating the Confirmation Order by suing TRG.

      For these reasons, the Bankruptcy Court erred in shifting the burden to F&D

to prove the Taggart standard was not satisfied and as a result its order holding F&D

in contempt should be reversed.

      D.     The Bankruptcy Court Abused its Discretion In Holding That
             TRG’s Damages Were Proximately Caused By F&D’s State Court
             Lawsuits

      The Bankruptcy Court abused its discretion in finding that F&D’s assertion

of claims against TRG was the proximate cause of almost $10 million dollars in

damages to TRG. The damages suffered by TRG were due to: (1) TRG’s own breach

of the Annexation Agreements; (2) F&D’s refusal to perform as secondary obligor


                                                                                  50
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 60 of 66 PageID #:11659




under those contracts in light of TRG’s status as primary obligor; and (3) the

Municipalities’ direct claims against TRG.

       Assuming, arguendo, that F&D violated the Plan Injunction, the Bankruptcy

Court’s authority to award sanctions was limited to reimbursing TRG for those

actual losses that TRG proved were proximately caused by F&D’s supposed

contempt. See U.S. v. United Mine Workers of Am., 330 U.S. 258, 304 (1947);

Dannhausen v. Business Publications Audit of Circulation, Inc., 797 F.2d 548, 550

(7th Cir. 1986). A movant can only recover damages related to litigation with a third

party if the movant can prove the damages were “caused solely by [Defendants’]

wrongdoing. If the third party’s or the Plaintiff’s actions are an intervening or

superseding cause of [Plaintiff’s] damages’ then no damages may be recovered.”

Merit Ins. Co. v. Calao, No. 75-c-899, 1988 WL 74676, *1, (N.D. Ill. July 7, 1988).

Thus, to meet its burden, TRG had to prove that its alleged losses were proximately

caused by F&D seeking relief against TRG, and not by other obvious causes. See

Johnson v. RJM Acquisitions, LLC, 2012 WL 930386, *10, 11-cv-601 (S.D. Ill. Mar.

19, 2012) (Bankruptcy Court’s award of actual damage must be “reasonably incurred

as a result of the violation.”).

       The Bankruptcy Court found that absent F&D asserting claims against TRG,

the Properties would have been free and clear of any claims and TRG would have

been able to sell them in 2012 for $9,435,000. (FD0528-29). The Court further found


                                                                                  51
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 61 of 66 PageID #:11660




that due solely to F&D’s claims, the Properties could not be sold until 2018, reverse

engineering a lowered value of the property in 2012 of only $1,715,000. (Id.) These

causation findings constituted an abuse of discretion because they failed to accord

any significance to the other obvious intervening causes for the drop in value of the

Properties.

      It cannot reasonably be denied that TRG was obligated under the Annexation

Agreements to construct the Improvements, and the Municipalities had the legal

right to require TRG to do so. See Village of Montgomery v. Fidelity & Deposit Co.

of Maryland, 2016 IL App (2d) 150571-U, ¶25 (“We hold that, when [TRG]

acquired the remaining lots in the subdivision, TRG assumed the obligations for the

public improvements that are set forth in the annexation agreement.”); see also Elgin,

2015 IL App (2d) 150013, ¶ 18-19 (“TRG argues, there is no basis upon which it

can be liable to Fidelity for TRG’s putative breach of the Annexation Agreement.

This argument misunderstands the law of surety and guaranty.”); Yorkville, 2019 IL

App (2d) 180230, ¶ 75 (“TRG argues that, since it was not a party to the Annexation

Agreement, it simply cannot be held liable for breaching it…TRG is mistaken.”).

      Likewise, it cannot be reasonably disputed that had TRG constructed the

Improvements there would have been no litigation in the state courts and no cloud

on TRG’s title. See Autotech Corp. v. NSD Corp., 1992 WL 82351, at *2, No. 88 C

3096 (N.D. Ill. Apr. 20, 1992) (“Legal expenses which would have been undertaken


                                                                                   52
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 62 of 66 PageID #:11661




to defend a suit in district court whether or not the sanctioned conduct occurred are

not proximately caused by such conduct, and are not compensable” as damages for

the sanctionable conduct).    Accordingly, the most proximate cause of TRG’s

damages was TRG’s own failure to construct the Improvements and not the claims

brought by F&D.

      Likewise, any damages caused by F&D would have been attributable to

F&D’s decision to defend against the Municipalities’ claims on the Performance

Bonds, and not because F&D filed suit against TRG, because the Properties could

not be sold if the new owner might be financially responsible for the Improvements.

However, F&D cannot be held in contempt for such conduct because the

Confirmation Order did not bar F&D from defending against the Municipalities’

claims.

      Finally, F&D may not be held responsible for any damages caused by the

claims brought against TRG by the Municipalities. Both Elgin and Yorkville

asserted claims against TRG for breaching the Annexation Agreements.

Nonetheless, the Bankruptcy Court assessed sanctions against F&D for the full

amount of property damages attributable to these two properties.

      TRG relied on the mistaken assumption that because F&D had issued

Performance Bonds in favor of KH, TRG could purchase the Properties at a low

price and resell them without undertaking the substantial expense of constructing the


                                                                                  53
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 63 of 66 PageID #:11662




Improvements. That assumption was wrong. TRG had no legal basis to force F&D

to pay out on the Bonds, or to prevent the Municipalities from holding TRG

responsible for not constructing the Improvements. (FD0438) (“[h]ad TRG known

that Fidelity would, in fact, refuse to meet its obligations under the Bonds, TRG

would not have acquired the Property.”). The Bankruptcy Court’s contempt order

essentially provides TRG with a right it never had – the right to force F&D to either

pay out on the Bonds or compensate TRG for not doing so. Nothing in the

Confirmation Order provided any valid basis for granting TRG such relief.

      Accordingly, because the Bankruptcy Court abused its discretion in assessing

sanctions against F&D for harm not solely caused by F&D’s lawsuits against TRG,

its sanctions Order should be reversed.

                                 CONCLUSION

      For these foregoing reasons, F&D respectfully requests that this Court reverse

the Bankruptcy Court’s order holding F&D in contempt, or in the alternative reverse

the Bankruptcy Court’s order assessing sanctions against F&D, and instead enter

judgment in favor of F&D, and grant F&D any further or additional relief deemed

just and necessary.




                                                                                  54
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 64 of 66 PageID #:11663




Dated: August 13, 2021                      Respectfully Submitted,




                                     FIDELITY AND DEPOSIT COMPANY
                                     OF MARYLAND

                                     By: /s/ David E. Koropp
                                     One of its Attorneys

Margaret Anderson (ARDC# 3127738)
panderson@foxswibel.com
David E. Koropp (ARDC# 6201442)
dkoropp@foxswibel.com
Kenneth M. Thomas (ARDC# 6324750)
kthomas@foxswibel.com
FOX SWIBEL LEVIN & CARROLL LLP
200 West Madison Street, Suite 3000
Chicago, Illinois 60606
Phone: (312) 224-1234
Fax: (312) 224-1201




                                                                               55
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 65 of 66 PageID #:11664




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 13th day of August, 2021, he has

served the foregoing instrument on all parties via the Court’s CM/ECF electronic

notice system.




                     /s/ David E. Koropp
                          David E. Koropp




                                                                                 56
 Case: 1:20-cv-06105 Document #: 18 Filed: 08/13/21 Page 66 of 66 PageID #:11665




                      CERTIFICATE OF COMPLIANCE

      This brief complies with the type-volume limitation of Federal Rule of

Bankruptcy Procedure 8015(a)(7)(A)(i), because this brief contains 12,673 words

and 1,122 lines of text, excluding the parts of the brief exempted by Federal Rule of

Bankruptcy Procedure 8015(g). This brief complies with the typeface requirements

of Federal Rule of Bankruptcy 8015(a)(5)(a) and the type style requirements of

Federal Rule of Bankruptcy Procedure 8015(a)(6) because this brief has been

prepared in a proportionally spaced typeface using Microsoft Word in Point 14

Times New Roman.



Dated: August 13, 2021                 /s/ David E. Koropp

                                       David E. Koropp (ARDC# 6201442)
                                       dkoropp@foxswibel.com
                                       FOX SWIBEL LEVIN & CARROLL LLP
                                       200 West Madison Street, Suite 3000
                                       Chicago, Illinois 60606
                                       Phone: (312) 224-1234
                                       Fax: (312) 224-1201




                                                                                  57
